        Case 5:16-cv-04942-LHK Document 425 Filed 03/12/20 Page 1 of 4



 1    ARTURO J. GONZÁLEZ (CA SBN 121490)                    RICHARD D. McCUNE (SBN 132124)
      AGonzalez@mofo.com                                    rdm@mccunewright.com
 2    PENELOPE A. PREOVOLOS (CA SBN 87607)                  DAVID C. WRIGHT (SBN 177468)
      PPreovolos@mofo.com                                   dcw@mccunewright.com
 3    TIFFANY CHEUNG (CA SBN 211497)                        McCUNE WRIGHT AREVALO, LLP
      TCheung@mofo.com                                      3281 East Guasti Road, Suite 100
 4    ALEXIS A. AMEZCUA (SBN 247507)                        Ontario, California 91761
      AAmezcua@mofo.com                                     Telephone: (909) 557-1250
      CHRISTOPHER L. ROBINSON (SBN 260778)
 5    ChristopherRobinson@mofo.com                          Facsimile: (909) 557-1275
      MORRISON & FOERSTER LLP
 6    425 Market Street                                    STEPHEN G. LARSON (SBN 145225)
      San Francisco, California 94105-2482                 slarson@larsonobrienlaw.com
 7    Telephone:    (415) 268-7000                         R.C. HARLAN (SBN 234279)
      Facsimile:    (415) 268-7522                         rcharlan@larsonobrienlaw.com
 8                                                         LARSON O’BRIEN LLP
      ANNE M. CAPPELLA (SBN 181402)                        555 South Flower Street, Suite 4400
 9    anne.cappella@weil.com                               Los Angeles, CA 90071
      WEIL, GOTSHAL & MANGES LLP                           Telephone: 213.436.4888
10    201 Redwood Shores Parkway                           Facsimile: 213.623.2000
      Redwood Shores, California 94065
      Telephone:    (650) 802-3000
11    Facsimile:    (650) 802-3100                          Attorneys for Plaintiffs

12    Attorneys for Defendant
      APPLE INC.
13

14                                 UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16                                          SAN JOSE DIVISION
17     THOMAS DAVIDSON, TODD CLEARY,                     Case No. 5:16-cv-04942-LHK
       ERIC SIEGAL, MICHAEL PAJARO, JOHN
18     BORZYMOWSKI, BROOKE CORBETT,                      JOINT STIPULATION AND [PROPOSED]
       TAYLOR BROWN, JUSTIN BAUER,                       ORDER EXTENDING DEADLINES
19     HEIRLOOM ESTATE SERVICES, INC.,
       KATHLEEN BAKER, MATT
20     MUILENBURG, WILLIAM BON, and                      Honorable Lucy H. Koh
       JASON PETTY, on behalf of themselves and
21     all others similarly situated,
22                           Plaintiffs,
23            v.
24     APPLE INC.,
25                           Defendant.
26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK
      sf-4208513
        Case 5:16-cv-04942-LHK Document 425 Filed 03/12/20 Page 2 of 4



 1           Defendant Apple Inc. (“Apple”) and plaintiffs Thomas Davidson, Todd Cleary, Michael

 2    Pajaro, Brooke Corbett, Heirloom Estate Services, Inc., Kathleen Baker, and Jason Petty

 3    (“Plaintiffs”) (collectively “the Parties”) in the above-captioned action hereby stipulate and agree

 4    as follows:

 5           WHEREAS, on January 13, 2020, the Court entered an Order setting a deadline of

 6    February 28, 2020 for the Parties to complete a settlement conference, a deadline of March 6,

 7    2020 to file a joint settlement status report, and a deadline of March 13, 2020 for Apple to file a

 8    motion to dismiss directed to the remaining claims in this matter (ECF No. 420.);

 9           WHEREAS, on February 26, 2020, the Parties participated in a settlement conference

10    with Magistrate Judge Corley (ECF No. 422.);

11           WHEREAS, consistent with the Court’s minute order dated March 3, 2020, on March 6,

12    2020, the Parties reported that all claims in this matter had been resolved and a dismissal was

13    forthcoming (ECF No. 423.);

14           WHEREAS, the Parties filed a Joint Status Report on March 6, 2020 (ECF No. 424.),

15    requesting that all case deadlines be extended by 30 days in light of the anticipated dismissal of

16    all claims;

17           WHEREAS, the Parties believe that extending all case deadlines by 30 days will conserve

18    the resources of the Court and the Parties; and

19           WHEREAS, this is the Parties’ second request for an extension of the deadlines governing

20    Apple’s motion to dismiss the remaining claims in this matter.

21           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,

22    through their respective counsel, that all deadlines governing Apple’s Motion to Dismiss be

23    extended by 30 days.

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK                                                                             1
      sf-4208513
        Case 5:16-cv-04942-LHK Document 425 Filed 03/12/20 Page 3 of 4



 1
       Dated: March 12, 2020                      Respectfully submitted,
 2
                                                  MORRISON & FOERSTER LLP
 3

 4
                                                  By: /s/ Arturo J. González
 5                                                    Arturo J. González

 6                                                     Attorneys for Defendant
                                                       APPLE INC.
 7
       Dated: March 12, 2020                      Respectfully submitted,
 8
                                                  LARSON O’BRIEN LLP
 9

10
                                                  By: /s/ Stephen G. Larson
11                                                    STEPHEN G. LARSON
                                                      R.C. HARLAN
12                                                    555 South Flower Street, Suite 4400
13                                                    Los Angeles, CA 90071
                                                      Telephone: 213.436.4888
14                                                    Facsimile: 213.623.2000

15                                                     DAVID C. WRIGHT
                                                       RICHARD D. MCCUNE
16                                                     McCUNE WRIGHT AREVALO, LLP
17                                                     3281 East Guasti Road, Suite 100
                                                       Ontario, California 91761
18                                                     Telephone: (909) 557-1250
                                                       Facsimile: (909) 557-1275
19
                                                       Attorneys for Plaintiffs
20

21    IT IS SO ORDERED.
22     Dated:
23                                                                Hon. Lucy H. Koh
24                                                            United States District Judge

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK                                                             2
      sf-4208513
        Case 5:16-cv-04942-LHK Document 425 Filed 03/12/20 Page 4 of 4



 1
 2                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 3           I, Arturo J. González, attest that all signatories listed, and on whose behalf the filing is

 4    submitted, concur in the filing’s content and have authorized the filing.

 5

 6    Dated: March 12, 2020

 7

 8                                                  /s/ Arturo J. González
                                                    Arturo J. González
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINES
     CASE NO.: 5:16-CV-04942-LHK
      sf-4208513
